HOUSTON, Justice
(dissenting).
I agree with Judge Crawley that the Court of Civil Appeals in deciding this case may have reweighed the evidence. Eley v. Medical Licensure Comm’n of Alabama, 904 So.2d 269 (Ala.Civ.App.2003) (Crawley, J., dissenting). I also agree with Judge Crawley that the choice of punishment is *289totally within the discretion of the regulatory body, in this case the Medical Licen-sure Commission of Alabama, whether it is dealing with the revocation of a probationary license or a nonprobationary license. For these reasons, I would grant the petition for the writ of certiorari and review the decision of the Court of Civil Appeals. Therefore, I dissent.